Citation Nr: 0830382	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for loss of the right 
testicle.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran contends that his right testicle was removed as a 
result of his contracting mumps in service.  The veteran's 
service medical records (SMRs) show that he was treated for 
mumps from December 1943 to January 1944, but do not indicate 
that his right testicle was removed in service.  

An April 2005 VA treatment record stated that the veteran had 
one left testicle, and that he was status post orchiectomy 
(removal of a testicle) "many years ago for mumps."  This 
is the only reference to the veteran's loss of a right 
testicle in his VA treatment records.  However, it shows that 
there is an indication that his loss of a right testicle may 
be associated with the mumps, which he had in service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
these findings, a VA examination is needed before the Board 
is able to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA genitourinary examination to obtain 
a medical nexus opinion indicating 
whether it is at least as likely as not 
that his loss of a right testicle is 
attributable to his military service, 
specifically, whether having mumps in 
service caused the removal of his right 
testicle.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




